Citation Nr: 1500044	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  03-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a dental or jaw disorder (claimed as jaw pain, extraction of wisdom teeth, and adverse reaction to drugs).  

2.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as residuals of whiplash, scoliosis, spondylosis, and degenerative disc disease of the thoracic and lumbar spine).

3.  Entitlement to compensation for PTSD or major depressive disorder under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection and her claim for compensation under 38 U.S.C.A. § 1151 for PTSD, respectively.  The Veteran timely appealed those issues to the Board. 

Initially, the Board notes that the Veteran's claims of service connection were denied in May 1998 and May 1999 rating decisions.  The Veteran disagreed with those decisions in April 2000 and June 2000 notices of disagreement.  VA issued a statement of the case as to the issues on appeal in May 2001.  No timely substantive appeal, VA Form 9, was filed. 

However, notwithstanding the lack of a timely receipt of a substantive appeal, VA readjudicated all of the service connection issues on appeal in the February 2003 appeal following the advent of the Veterans Claims Assistance Act of 2000 in the February 2003 rating decision.  The Veteran timely appealed all of the readjudicated issues at that time.  Following that appeal, the Veteran additionally filed a claim of compensation for PTSD and a back condition under 38 U.S.C.A. § 1151 in December 2003.  Such claims were denied in the June 2004 rating decision, and the Veteran also timely appealed those issues. 

This case was previously before the Board in May 2006, at which time the claim for compensation for a back disorder under 38 U.S.C.A. § 1151 was denied; that determination is final and such issue is no longer in appellate status. 

The remaining claims of service connection and for compensation for PTSD under 38 U.S.C.A. § 1151 were remanded in May 2006 for further development.  After the requested development was completed, the case was returned to the Board. 

In a July 2011 Board decision, the Veteran's claim of compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 was denied.  The claims of service connection for a dental or jaw disorder and a thoracolumbar spine disorder were remanded for additional development.  Also remanded were claims of service connection for a cervical spine disability, a disorder of the bilateral upper extremities, and fibromyalgia, which were all granted in a subsequent January 2013 rating decision.  Accordingly, those issues are not before the Board at this time.

The Veteran appealed the denial of the claim for compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 order, the Court granted a Joint Motion for Partial Remand.  This appeal was returned to the Board for action consistent with the Joint Motion. 

In the interim, the development requested by the Board in July 2011 for the claims of service connection for a dental or jaw disorder and a thoracolumbar spine disorder was completed, and these appeals were also returned to the Board for further appellate review. 

Subsequently, all claims were returned to the Board in May 2013 and April 2014, when they were remanded on both occasions for further development.  Once again, they have been returned to the Board for additional appellate review. 

The Veteran indicated prior to the May 2006 Board decision that she wished to testify at a personal hearing before a Veterans Law Judge; however, she withdrew that request for a hearing in February 2006.  No further request for a personal hearing has been received at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to compensation for PTSD or major depressive disorder under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002 is addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include fibromyalgia, an anxiety disorder with a specific phobia, cervical spine fusion and degenerative joint disease of the cervical spine, right upper and middle radiculopathy with carpal tunnel syndrome, and left upper radiculopathy with carpal tunnel syndrome.  

2.  The service treatment records establish that the Veteran was in a car accident in December 1966 and sustained a whiplash injury that resulted in pain in her lower back.  

3.  The service treatment records are negative for complaints of an injury to the jaw or jaw pain, and the Veteran reports that the initial treatment for this disability began approximately one year after discharge from service, which was two years after the car accident.  

4.  The Veteran currently has a diagnosis of temporomandibular disorder (TMD), but this diagnosis has not been related to the whiplash injury in service or to any service connected disability by competent medical opinion. 

5.  The Veteran does not have a disability due to trauma to the teeth; osteomyelitis or osteoradionecrosis; loss or malunion of the mandible, maxilla, ramus, condyloid process or hard palate; or loss of teeth due to loss of substance of the upper or lower jaw.  

6.  The Veteran does not have a service-connected dental condition; she does not have a service-connected dental condition resulting from a combat wound or other service trauma; she does not have a dental condition aggravating her service connected disabilities; she does not have a rating of 100 percent; she is not homeless; she was not a Prisoner of War; she is not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31; and, fixing her dental problems was not medically necessary for a medical condition currently under treatment by VA.

7.  The Veteran's scoliosis of the lumbar spine is a congenital defect.  

8.  The Veteran's spondylolisthesis and degenerative changes/arthritis of the lumbar spine are superimposed disabilities of the lumbar spine, but competent medical opinions have found that these disabilities are not related to the injury in service, degenerative changes/arthritis of the lumbar spine was not diagnosed in service or until many years after discharge from service, and continuity of symptomatology has not been established. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental or jaw disorder to include as secondary to the Veteran's service connected disabilities and entitlement to outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 5107(b), 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161, 17.164 (2014).  

2.  The criteria for entitlement to service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in April 2007 that fully addressed all notice elements including information as to what evidence was required to substantiate the claims for service connection as well as the claim for compensation under the provisions of 38 U.S.C.A. § 1151.  It explained the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. 

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the April 2007 communication, and the claim was thereafter readjudicated in multiple supplemental statements of the case, most recently in September 2014.  Therefore, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  Private medical records have also been received.  The Veteran has been afforded VA examinations of her claimed disabilities, which have included opinions that address questions pertinent to her claim.  As requested by the April 2014 remand, opinions were obtained in June 2014 that addressed the fault elements in the claim for benefits under 38 U.S.C.A. § 1151; the possibility of aggravation of the jaw disorder, and the correct medical history regarding the back claim.  Records were requested from the Social Security Administration (SSA), which replied that there were no records for the Veteran.  The Veteran withdrew her request for a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran currently has a diagnosis of degenerative joint disease of the lumbar spine.  If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases include arthritis. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Jaw Disorder

The Veteran contends that she has developed her claimed jaw disorder secondary to a whiplash injury she sustained in service.  In the alternative, she contends that her jaw disorder was either incurred or aggravated by her service connected disabilities, which include fibromyalgia, an anxiety disorder, a cervical spine disability, radiculopathy of the upper extremities, or bilateral carpal tunnel syndrome.  Finally, she states that she had teeth removed during service, which she believes may have caused her current disability.  The Veteran states that she did not receive treatment for a jaw disability until years after discharge from service because she could not afford treatment.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The service treatment records are negative for complaints, treatment or a diagnosis of a jaw disorder.  However, the Veteran was noted to have been in a car accident in December 1966, and to have sustained a whiplash injury that resulted in pain in her lower back.  The jaw was not mentioned.  

Dental records show that she had tooth #16 and #17 extracted in January 1967.  Later she experienced generalized swelling of the left cheek and acute pain.  Her sutures were loosed to allow a release of fluid, and she was advised to go to bed at once.  Excellent progress was noted three days later.  The dental records do not contain any specific references to jaw pain or symptoms involving the temporomandibular joint.  

The March 1967 discharge examination states that the head, face, neck, and scalp were normal.  There was no notice of a jaw disability in the dental portion of the examination.  A Report of Medical History was not completed at this time.  

December 1993 VA treatment records note pain of the neck and jaw.  

Private medical records from September 1994 show that the Veteran was seen for many complaints, including jaw pain and popping.  A hand written stick figure includes an arrow pointed at the face with the caption "TMJ".  

A November 1995 VA general medical examination states that the Veteran's head, face, neck, mouth, and throat were all within normal limits.  

A February 2002 letter from M. K. H., a chiropractor, states that TMJ (temporomandibular joint) pathology could have a secondary relationship with cervical spine pathology, which could cause disruption in the biomechanics of the jaw motion or bruxism due to chronic pain while sleeping.  

The Veteran submitted an article from WebMD regarding temporomandibular disorders in November 2002.  Risk factors for these disorders included bruxism and injuries to the jaw or head, including whiplash, or overstretching the jaw during dental work or surgery.  

A letter from a K. M. F., a private dentist, was first received in November 2010 stating that the Veteran was under treatment for temporomandibular disorder (TMD).  This disability was described as a misalignment of the muscles, bones, and joints that connect the skull to the lower jaw. 

The Veteran was afforded a VA examination of her claimed TMJ in October 2013.  The claims folder was reviewed by the examiner.  She was diagnosed with TMD, with a date of diagnosis as 1968.  The examiner was asked to opine if the TMD was due to or the result of the motor vehicle accident during service.  The examiner stated that he was unable to resolve this issue without resort to mere speculation.  The examiner noted that while the Veteran was involved in a motor vehicle accident in service, she did not seek care for TMD during service or until about 1968.  The examiner explained that it would be mere speculation to comment on the relationship of the Veteran's TMD to the car accident in service.  This was because many factors contribute to TMD, and since she had not received specific care for at least two years, the car accident involvement would be questionable.  It was more likely that most of the TMD was due to her continued bruxism through the years.  

An addendum of the October 2013 opinion was obtained in June 2014.  The examiner was requested to comment on the possibility of a relationship between the Veteran's TMD and her service connected fibromyalgia, anxiety disorder, cervical spine condition, radiculopathy of the upper extremities, or bilateral carpal tunnel syndrome.  Once again, the examiner stated that he was unable to resolve this issue without resort to mere speculation.  He referenced the December 2013 rationale, but again explained that while there are many contributing factors to TMD, none of the listed conditions were directly causal.  He explained that there are those with the listed conditions that do not have TMD and others with TMD that do not have any of the listed conditions.  There was no direct cause and effect for any of them.  The same rationale applied to the question of aggravation.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a jaw disorder.  The evidence does not show that this disability developed due to either an injury in service or was caused or aggravated by a service connected disability.  

The evidence clearly establishes that the Veteran has a current diagnosis of TMD.  This meets the first requirement for service connection.  There is also evidence of the second requirement for service connection, as the service treatment records document that the Veteran was seen for whiplash.  However, the final requirement for service connection has not been demonstrated.  The evidence does not show that the jaw disability developed due to either the injury in service or was caused or aggravated by a service connected disability.  

While the service treatment records show that the Veteran was treated for whiplash in December 1966, there was no evidence of any jaw complaints at that time.  In fact, the service treatment records are negative for evidence of a jaw disability, and the discharge examination found that the face and neck were normal.  The October 2013 VA examination states that the date of onset of TMD was 1968, but this is a year after the Veteran's discharge and two years after the accident.  It is not clear where this date was obtained as it is not otherwise shown in the record, although it was presumably obtained from the Veteran.  The earliest report of jaw pain contained in the medical record is dated December 1993.  

The Veteran has submitted several medical articles on disabilities that can result from whiplash, and these include TMJ/TMD.  Similarly, the February 2002 letter from the Veteran's chiropractor also states that such a relationship is possible.  However, these statements speak in generalities, and neither the medical articles nor the February 2002 letter specifically relates the Veteran's jaw disability to the whiplash she sustained in service.  These statements find a mere possibility of a relationship, but do not express the requisite certainty for the Veteran to prevail.  In essence they are speculative.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993). 

Similarly, the VA dentist declined to offer a definitive opinion regarding the cause of the Veteran's jaw disability in October 2013 and June 2014, as he felt he could not offer an opinion without speculation.  

In regard to direct causation, the Board has carefully reviewed the Veteran's contentions and the medical record, and there is no evidence that the Veteran complained of jaw pain prior to the time of the initial treatment.  Furthermore, the discharge examination found that her jaw was normal.  Finally, the October 2013 examiner appeared to find that the more likely cause of the Veteran's jaw disability was bruxism.  Considering that none of the opinions suggesting a possible relationship between whiplash and TMD are specific to the Veteran, and given that the October 2013 examiner notes that, in this particular case, such relationship is questionable, the preponderance of the evidence is against a finding that the Veteran's whiplash in service is the cause of her TMD.  

Similarly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's TMD was caused or aggravated by any of her service connected disabilities.  Once again, the June 2014 examiner found that he was unable to offer an opinion without speculation, and he appropriately explained why this was so.  Specifically, the multi-factorial nature of TMD made it impossible to attribute the disease to any other service-connected disability without speculating.  In the absence of any competent medical opinion that establishes a relationship between the Veteran's service-connected disabilities and her TMD, service connection on a secondary basis is not established. 

At this point, the Board recognizes that while the Veteran's contentions for the past 12 years have focused on the claimed relationship between her TMD and the whiplash for which she was treated in service, her original claim included the claimed residuals of the removal of wisdom teeth during service, which she argued not only caused her jaw pain but also resulted in gum and periodontal disease as well as loss of bone from her jaw.  She sought compensation for an adverse reaction to the drugs used for treatment of her wisdom teeth.  

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150. 

A note to 38 C.F.R. § 4.150 , Code 9913, which is the rating code for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity, states that these criteria apply only to bone loss due to trauma or disease such as osteomyelitis.  This note further adds that loss of the alveolar process as a result of periodontal disease is not included. 

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth. 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

"Periodontal" is defined as "around a tooth."  Stedman's Medical Dictionary 1330 (26th Ed.). "Gingivitis" is defined as inflammation of the gingiva, which is the tissue surrounding the teeth.  Stedman's at 717.  Gingivitis is, therefore, a periodontal disease.  In accordance with 38 C.F.R. § 3.381, as a matter of law periodontal disease is not a disability for which service connection can be granted for the purpose of VA disability. 

In a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Neither the service treatment records nor the post service medical records show that the Veteran has a dental disability for which compensation can be paid, other than her TMD.  The evidence does not show that she has a disability due to trauma to the teeth; osteomyelitis or osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process or hard palate; or loss of teeth due to loss of substance of the upper or lower jaw.  The Veteran does not contend, and the record does not show, that her accident included a direct injury to any of her teeth.  Instead, she argues that the extraction of her teeth in service resulted in jaw pain.  There is no competent medical evidence to support this assertion.  There is also no competent medical evidence to confirm that she has loss of substance of either jaw, and no competent medical evidence of a current disability that is the result of an adverse reaction to drugs.  

To the extent that her claim can be interpreted as a claim for dental treatment, legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as veterans having a compensable service-connected dental condition (Class I eligibility); veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  There are categories of treatment for certain homeless veterans (Class II(b) eligibility), for prisoners of war (Class II(c) eligibility), and for certain categories of missing teeth if application is made before April 5, 1983 (Class IIR).  Other categories include treatment for veteran's having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); veteran's whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  However, the Veteran does not meet any of these criteria.  

The Board concludes that the preponderance of the evidence is against the Veteran's contentions pertaining to a dental disability for either compensation or outpatient treatment.  

In reaching this decision, the Board notes the Veteran's sincere opinion that her current jaw disability is due to either her injury in service or her other service connected disabilities.  However, although she is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The competent evidence she has submitted does not address her specific case and raises only the mere possibility that there is a relationship, and the only medical professional to address her specific case was unable to offer an opinion without resorting to speculation.  The absence of medical opinions that directly address this case is not evidence, and does not result in an approximate balance of positive and negative evidence.  As the preponderance of the remaining evidence is against the claim, it must be denied. 

Thoracolumbar Spine Disorder

The Veteran's June 1966 entrance examination states that her spine was normal.  The report of medical history obtained at this time adds the Veteran had a history of a slight back injury in a car accident.  This was in February 1966 and she was reported to have sustained whiplash and worn a neck brace for two months.  She did not have any current problems and was in good health.  

Service treatment records include a December 1966 note that states the Veteran had been in a car accident.  She had experienced whiplash resulting in pain in her lower back area.  The accident was described as being hit from behind and sustaining a slight jolt.  She experienced numbness in the mid back, shoulders, and neck.  On examination, the range of motion was good, and there were no palpable muscle spasms.  The impression was no evidence of whiplash.  

The Veteran's spine was normal at the March 1967 discharge examination.  A Report of Medical History was not completed at this time.  

VA treatment records from May 1991 state that the Veteran was experiencing upper back and neck pain.  The finding was of a paraspinal spasm from scoliosis.  

November 1993 VA treatment records show that the Veteran reported pain right in the middle of her back.  She had subjective complaints of low back pain in April 1994 and June 1994, and mid back pain in November 1994.  The Veteran also complained of low back pain in September 1994 private medical records.  A January 1995 VA treatment record shows subjective complaints of low back pain, as do July 1995 VA treatment records.  

The Veteran was afforded a VA general medical examination in November 1995.  She was said to have had back problems before entering service from a previous car accident at age 17 that resulted in severe whiplash.  This required the use of a brace for four or five months and she had reportedly experienced pain since that time.  She also had a history of scoliosis.  On examination, there were no diseases or injuries of the musculoskeletal system evident.  There was no tenderness of the thoracic spine but there was some diffuse tenderness in the left lateral lumbar spine area.  There was a visible deformity adjacent to the thoracic spine with forward bending, with a moderate hump in the right paraspinous muscle area from mild scoliosis in the region.  An X-ray study of the thoracic spine showed scoliosis concave to the left and minimal degenerative changes.  The lumbar spine had minimal scoliosis concave to the right and degenerative changes, with fairly marked disc space narrowing at L1-L2 and L2-L3.  The diagnoses were degenerative disc disease of the lumbar spine evident on X-ray, and scoliosis of the dorsal spine.  

A January 1997 private disability examination notes that the Veteran had many symptoms attributable to her back disabilities, which included degenerative disc disease of the lumbar spine.  She also had scoliosis as a child.  X-ray study noted normal alignment, with mild degenerative disease of the lumbar spine.  

In a statement received in November 1997, the Veteran's mother reported that the Veteran had been diagnosed with scoliosis during elementary school.  She had also been involved in a motor vehicle accident and sustained an injury to her neck and upper back when she was 17.  Later, when she joined the Navy, no problem was noted.  However, she began to have problems during boot camp, and has continued to have back problems since her discharge.  

VA treatment records from September 1997 show that the Veteran had a history of back problems from the neck to the lumbosacral spine.  The diagnoses included neck and low back pain, with scoliosis and fibromyalgia.  

VA treatment records dating from 1999 to 2002 continue to show treatment for low back pain.  

In a February 2002 letter, a private chiropractor states that he treated the Veteran for neck and upper back pain in 1989.  At that time, she had reported a medical history of having had two whiplash type injuries, the first of which occurred in high school and the second in the military.  He stated that it was very likely the Veteran's upper back complaints were directly related to the whiplash injuries.  He did not provide an opinion with respect to the low back.  

A July 2002 VA magnetic resonance imaging (MRI) study of the lumbar spine revealed diffuse degenerative disc disease, with moderately severe spinal canal stenosis at L4 to L5 secondary to disc osteophyte.  Private emergency room records from July 2002 state that the Veteran had low back and hip pain since a fall two weeks ago.  Additional July 2002 VA records report that the Veteran was experiencing increased low back pain and left leg pain since a fall three weeks ago.  A November 2002 VA treatment note referenced the Veteran's reports of a 30 year history of low back pain that had dramatically worsened since a June 2002 fall.  

VA hospital records from December 2002 show that the Veteran underwent surgery, which included a laminectomy at L4, partial laminectomy at L5, and pedicle screw fixation at L4 to L5.  

The Veteran was afforded a VA orthopedic examination in January 2009.  The claims folder was reviewed, and the examination report includes an extensive review of the Veteran's medical history, including the motor vehicle accidents before and during service, and her post service treatment.  Following the examination, the diagnosis for the thoracic spine was scoliosis, and the diagnosis for the thoracolumbar sacral spine was scoliosis fusion L4 to L5 with internal fixation, and degenerative disc disease shown on x-ray.  The examiner opined that the Veteran's current conditions of the thoracic and lumbar regions were not related to service, and there was no permanent aggravation.  Any progression would be from a normal progression of aging in those areas.  

A copy of an article from the internet regarding whiplash was submitted by the Veteran in August 2009.  This article states that lower back pain can occur after a whiplash type injury has taken place, and was experienced by between 40 percent and 60 percent of whiplash sufferers.  

The Veteran was afforded a VA examination of her back in October 2012.  The diagnoses were lumbar fusion, scoliosis, degenerative joint disease of the lumbar spine, and spondylolisthesis of L4 to L5.  The examiner opined that the Veteran's scoliosis was at least as likely as not congenital in nature.  It was considered a congenital defect, as there was no active disease process involved.  However, the spondylolisthesis of L4 to L5 with subsequent lumbar fusion was at least as likely as not a super-imposed disease.  It was not caused by scoliosis but exists concurrently with scoliosis.  

The Veteran underwent an additional VA examination of her back in October 2013 in order to clarify some matters left unaddressed in the previous examination.  The Veteran's records were reviewed by the examiner.  The diagnoses continued to be degenerative joint disease, residuals of fusion of L4 to L5, scoliosis, and spondylolisthesis L4 to L5.  The examiner opined that the Veteran's degenerative joint disease of the thoracolumbar spine was more likely than not a super-imposed disease that existed concurrently with the congenital scoliosis defect.  This was because the congenital scoliosis was a defect present at birth and not a disease process, so the degenerative joint disease was a super-imposed disease process.  The examiner also opined that it was less likely than not the Veteran's super-imposed spondylolisthesis of L4 to L5 was incurred or aggravated by the December 1966 car accident in service.  The rationale was that it was the Veteran's neck that sustained the whiplash injury and was therefore less likely than not the cause of the lumbar disability.  At this juncture, the Board notes that the history described by the examiner is flawed, in that the service treatment records specifically state that the Veteran's December 1966 whiplash caused pain in her low back.  

In a June 2014 addendum to the previous examination, the examiner once again reviewed the record, to include the December 1966 reference to whiplash with lower back pain.  However, the opinion continued to be that the Veteran's super-imposed arthritis of the lumbar spine was less likely than not incurred in or caused by the injury in service.  This was because the December 1966 examination found the back to be normal with good range of motion.  There was no record of any further treatment for the neck or back complaints.  As there were no findings of a lumbar spine injury, it was more likely than not that the injury was muscular at that time and not mechanical.  The arthritis was diagnosed many years later and was less likely than not caused by or aggravated by this mild incident.  Based on this same rationale, the examiner added that the December 1966 reference to whiplash with lower back pain did not change the opinion that the spondylolisthesis of L4 to L5 was less likely than not related to active service.  

The Board concedes that the Veteran sustained an injury to her low back during active service.  The injury is clearly described in her service treatment records, and the criterion of in-service incurrence or aggravation of a disease or injury has been met.  

However, the Board observes that the Veteran's claim depends on the remaining two criteria for service connection.  The first of these is whether or not the Veteran currently has a disability for which service connection may be granted.  Second, if she does have such a disability, there must be evidence that it is related to her car accident or some other incident that occurred during service.  

The current evidence shows that the Veteran has diagnoses of scoliosis of the lumbar spine, spondylolisthesis of L4 to L5, and degenerative changes/arthritis of the lumbar spine that resulted in surgical fusion of L4 to L5.  

In regard to the scoliosis, the October 2012 VA examiner opined that this was a congenital defect.  This is consistent with the statement from the Veteran's mother that scoliosis was first diagnosed when the Veteran was a child.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Such a disease, by its very nature, preexists a claimant's military service.  

Therefore, as the October 2012 VA examiner opined that the Veteran's scoliosis is considered a congenital defect, it is not a disability for which service connection may be granted, even on the basis of aggravation.  

However, the VA examiner also opined that the Veteran's spondylolisthesis of L4 to L5, and degenerative changes/arthritis of the lumbar spine constituted disabilities that were superimposed over the scoliosis.  Therefore, they constitute current disabilities for which service connection may be awarded, if they are shown to be the result of active service.  

Unfortunately for the Veteran's claim, the preponderance of the competent medical evidence demonstrates that the Veteran's spondylolisthesis and degenerative changes/arthritis of the lumbar spine are not related to active service, to include the back injury sustained during service.  

The Veteran's degenerative changes/arthritis of the lumbar spine was not diagnosed during service or within the first year following discharge from service.  In fact, the initial evidence of this disability is dated November 1995, which is 28 years after her discharge from service, and it follows that this disability cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology has not been established for the Veteran's degenerative changes/arthritis.  The Veteran contends that she has experienced back pain since discharge from service.  However, she also contends that she has experienced back pain since she was in a car accident prior to service during high school.  She has at times attributed this to her scoliosis.  When these contentions are considered in view of the findings that her spine was normal at discharge, that her scoliosis would have been present ever since service, and that degenerative changes/arthritis of the lumbar spine were not noted during service or until 28 years after discharge from service, the Board is unable to attribute the Veteran's reports of post service pain to the degenerative changes/arthritis, and continuity of symptomatology is not shown.  

Finally, the only competent medical opinions that address the etiology of the Veteran's spondylolisthesis and degenerative changes/arthritis of the lumbar spine have found that they are not related to injury during active service.  VA examiners in January 2009 and October 2013 both found that these current disabilities were not related to service.  The October 2013 examiner provided a sound rationale for this opinion in his June 2014 addendum, which was that given the normal examination and good range of motion just after the accident and the absence of any further treatment for the back in service, it was more likely than not that the injury was muscular at that time and not mechanical.  The Board observes that the Veteran's current diagnoses are also mechanical.  There is no competent medical opinion specific to the Veteran's case to the contrary.  

Once again, the Board is mindful of the Veteran's sincere belief that her current back disability is due her injury in service.  However, although she is competent to report her history of injuries and her back pain, she is not competent to attribute the pain to arthritis instead of scoliosis, or to provide evidence as to more complex medical questions regarding the etiology of spondylolisthesis and degenerative changes/arthritis of the lumbar spine.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As all the competent medical opinions have found that there is no relationship, the preponderance of the evidence is against her claim.  


ORDER

Entitlement to service connection for a dental or jaw disorder to include entitlement to outpatient dental treatment is denied. 

Entitlement to service connection for a thoracolumbar spine disorder, claimed as residuals of whiplash, scoliosis, spondylosis, and DDD of the thoracic and lumbar spines, is denied. 





REMAND

The Veteran contends that she is entitled to compensation for PTSD as a result of treatment at a VA facility.  She believes that she witnessed the murder of her VA hospital roommate by VA medical staff while she was recovering from back surgery, and that this event was a stressor that resulted in the development of PTSD.  In the alternative, she argues she hallucinated the murder, and that her hallucinations were the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in administering her medications.  Finally, the Veteran notes that her PTSD is a separate and distinct disability from her service connected anxiety disorder with a specific phobia.  

The Board notes that since the most recent remand in April 2014, the Veteran's remaining paper claims file has been completely converted to an electronic file on Virtual VA and VBMS.  Unfortunately, there appears to be a document cited in the Board's July 2011 decision that was appealed to the Court which was not transferred into the electronic record.  

The document was originally submitted by the Veteran, and is a copy of an August 2003 internet article from the Los Angeles Times newspaper.  The article notes that a VA nurse had recently been released from jail after being accused of murdering patients at the same hospital where the Veteran received her treatment.  A recent internet search has located what appears to be the same article.  However, in order to protect the Veteran's due process rights, the Board finds that she should be notified that the original article is missing, be allowed to examine the article located in the search in order to ascertain whether or not it is the same that she submitted, and to resubmit the article if she so chooses.  

Furthermore, the July 2011 Board decision noted that the Veteran had filed a complaint with the VA Office of Inspector General (IG), and that an investigation of the death that was allegedly witnessed by the Veteran was conducted.  It further noted that a copy of the report had not been obtained, although it relied on a report of a telephone conversation between a VA nurse and the investigator in the Veteran's treatment records to show that the investigator had concluded there was no death.  

The June 2012 Joint Motion noted that no requests for the IG report had been made directly to the IG office or to the Special Agent who conducted the investigation.  It further noted the potential relevancy of this report to the Veteran's claim, as even if it determined that a death did not occur it might still describe the facts and circumstances surrounding the allegations to include whether or not the Veteran's medication was administered correctly.  The Board was directed to explain whether or not additional attempts to obtain the report must be made or whether or not IG reports are even obtainable in such instances.  

The May 2013 remand requested that the VA Inspector General's office be contacted and that a copy of the report of the investigation conducted in response to the Veteran's allegation that she witnessed the murder or euthanasia of her roommate at the VA Medical Center in St. Louis, Missouri, be requested.  If the requests were unsuccessful, a formal finding to this effect was to be entered into the record.  

After this case was returned to the AMC, a copy of the investigative report was requested from IG in June 2013.  In July 2013, a copy of a "Referral Transaction Report" was received.  This shows that the case was referred to the investigator on December 5, 2003, and includes a detailed account of the Veteran's allegations.  It also includes a December 9, 2003 note to "See hard copy report for details.  This case should be closed, no further action is warranted."  Unfortunately, this "hard copy report" was not among the documents received from the IG.  

The document received from IG contains only the Veteran's allegations, which are well known.  It is not the report of the investigation, but only the document which initiated the investigation.  Still missing is the "hard copy report" that would include the investigator's findings, and which the Joint Motion notes might contain the relevant information describing the Veteran's treatment course or medication.  There is no formal finding that this report is unobtainable.  The Board finds that an additional attempt must be made to obtain the report or to verify that it is unobtainable.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide her a copy of the August 7, 2003 Los Angeles Times article that was received and added to VBMS on December 10, 2014.  She should be requested to verify that this is the same article she originally submitted.  If she is not satisfied that this is the same, she should also be afforded an opportunity to resubmit the article.  The Veteran should be provided a reasonable time of no less than 30 days to respond. 

2.  Contact the VA Inspector General's office and request a copy of the report of the investigation conducted in response to the Veteran's allegation that she witnessed the murder or euthanasia of her roommate at the VA Medical Center in St. Louis, Missouri.  This should be the "hard copy report" with the investigator's conclusions referenced in the December 9, 2003 notation at the end of the December 2003 referral obtained after the previous remand.  If this is unsuccessful, obtain the name of the agent who conducted the investigation and contact this person to request a copy of the final report.  All requests and responses must be documented.  If after all attempts and sources are exhausted and the report is unobtainable, a formal finding to this effect should be entered into the record.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


